Title: To Thomas Jefferson from Robert R. Livingston, 6 October 1801
From: Livingston, Robert R.
To: Jefferson, Thomas


Dear Sir
New York 6th. Octr. 1801
I feel myself extremely obliged by your favor of Sepr. not only on account of the friendly wishes it contains but because of the elucidation that it affords to your former communications on that very interesting subject the rights of commerce.
Your arguments leave no doubt of the principles you endeavour to establish, it is however much to be lamented that the favourable moment for establishing them is past for the present. The jealousy however that the maritime power of Britain, & the harsh use she makes of it keeps alive, can not fail to present others that we may probably embrace with advantage. An idea has occurred to me on this subject which I beg leave to submit to your consideration. The difficulty of eradicating old prejudices may however render it necessary for some time to come to consent to consider certain articles as contraband, & to limmit the list to such as are soly applicable to the purposes of war. But as this will carry wth. it (as the law is now construed) the right of search, & as such right will, as now, be liable to abuse, may not some substitute be found for it, more effectual as to the nations at war, & at the same time, less vexatious to neutrals? Let the bellegerent powers have Consuls or other agents (which indeed they usualy have) resident with the neutral nation. Let the Ship owners & Capts. enter into bond with very severe penalties for their carrying any of the enumerated contraband articles to the nations at war, or either of them. In case of forfeiture let such bond be assigned to the Consul of the nation injured, for the benefit of such nation who may give him a personal interest therein. I am satisfied that this wd be a much more effectual check to what is at present considered as an improper commerce, than the right of search, & would take away one very common source of uneasiness between nations who delight in war, & those at peace. I have been ever since the arrival of the Maryland in a very unsettled State & on the arrival of the Boston broke up my family, & kept a vessel in waiting to bring them here where we have been for some time in lodging expecting impatiently our final orders.
Accept Sir my adieus, & my sincere assurances of the highest respect & most perfect attachment.
I have the honor to be D Sir Your Most Obt hum. Servt
Robt R Livingston
